United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1836
                                    ___________

Gerald Arthur Gillespie,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
State of Minnesota,                      *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 4, 2011
                                 Filed: October 7, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Gerald Arthur Gillespie appeals the district court’s1 dismissal of his action
seeking to set aside his state criminal conviction, for which his sentence has expired.
Upon de novo review, see Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008),
we conclude that dismissal was proper for the reasons the district court stated.
Accordingly, we affirm. See 8th Cir. R. 47B.

                         ______________________________

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.